Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 03, 2016

The Court of Appeals hereby passes the following order:

A17A0454. GABRIEL BRADLEY v. THE STATE.

      Gabriel Bradley pled guilty to armed robbery, aggravated assault, false
imprisonment, and possession of a firearm during the commission of a felony. On
March 4, 2013, the trial court entered a judgment of conviction against Bradley and
sentenced him to 13 years’ imprisonment. On September 21, 2016, Bradley filed a
motion for an out-of-time appeal, claiming that his trial counsel did not advise him of
his appellate rights or respond to his requests to file an appeal. Apparently without
receiving any ruling from the trial court on the motion, Bradley filed a notice of appeal
of his conviction and sentence that same day. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
judgment sought to be appealed. See OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). A defendant
may move a trial court for leave to file an out-of-time appeal based on the errors of his
trial counsel. Id. at 875 (2). If the trial court enters an order granting the motion, the
defendant has 30 days from the filing date of that order to file a notice of appeal
referencing his conviction. Id. at 876 (2). If the trial court enters an order denying the
motion, the defendant has 30 days from the filing date of that order to file a notice of
appeal referencing the denial of the motion for an out-of-time appeal. Id. Here,
because Bradley filed his notice of appeal more than three years after entry of the
judgment he seeks to appeal, and the record does not contain any ruling from the trial
court on his motion for an out-of-time appeal, his appeal is untimely. Accordingly,
this appeal is hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                      11/03/2016
        Clerk’s Office, Atlanta,____________________
        I certi fy that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my si gnature and the seal of said court
hereto affixed the day and year last above written.

                                                  , Clerk.